Dear Mr. Manuel:
You have requested the opinion of this office as to whether the total cost of a project for the installation of a sewer system may be broken down in "legs" since the pipe work is to be furnished in this manner and whether the project must be bid on in accordance with the Public Bid Law.
LSA-R.S. 38:2212(H) provides:
      Under no circumstances shall there be a division or separation of any public work project into smaller projects which division or separation would have the effect of avoiding the requirement that public work be advertised and let by contract to the lowest responsible bidder . . . (Emphasis added)
This statute prohibits a project like the one you speak of from being divided into smaller projects.
LSA-R.S. 38:2212 (B) requires that public entities advertise and let public works contracts exceeding ten thousand dollars to the lowest responsible bidder.
Therefore, if the cost of the complete project including labor and materials exceeds ten thousand dollars the project must be let in accordance with the Public Bid Law.
I trust that this answers your query.  Please contact me if you desire any further information.
Sincerely,
            RICHARD P. IEYOUB Attorney General
            BY: GLENN R. DUCOTE Assistant Attorney General
GRD:0074n